Not for Publication

                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
____________________________________
                                      :
ANGELA BODEN SCOTTI,                  :
                                      :         Civil Action No. 19-13981 (ES)
                  Plaintiff,          :
                                      :
                  v.                  :         OPINION
                                      :
RUTGERS UNIV. HEALTHCARE,             :
et al.,                               :
                                      :
                  Defendants.         :
____________________________________:

SALAS, DISTRICT JUDGE

        Plaintiff Angela Boden Scotti, (“Plaintiff”), a prisoner confined at the Millicent Fenwick

Halfway House in Paterson, New Jersey at the time of filing, has submitted a Complaint alleging

violations of her civil rights by various prison officials. (D.E. No. 1, Complaint (“Compl.”)). 1

At this time, the Court must review the Complaint, pursuant to 28 U.S.C. § 1915A, to determine

whether it should be dismissed as frivolous or malicious, for failure to state a claim upon which

relief may be granted, or because it seeks monetary relief from a defendant who is immune from

such relief. For the reasons set forth below, the Court will proceed the Complaint in part.

I.      Background

        Plaintiff brings this civil rights action pursuant to 42 U.S.C. § 1983 against Defendants

Rutgers University Healthcare, the New Jersey Department of Corrections, John/Jane Doe Doctor,




1
         The Court notes that recently, Plaintiff submitted an “Amended Complaint.” (D.E. No. 7). Based on the
language used by Plaintiff, it appears she intended to incorporate by reference her original Complaint. Accordingly,
this Opinion will refer to the original Complaint and analyzes the claims asserted therein. The Court also addresses
the new claims asserted by the Amended Complaint below.
Dr. Maeyo, Sarah Davis, Frances Rodriguez, and Soyrita from Administration. The following

factual allegations are taken from the Complaint and are accepted for purposes of this screening

only. The Court has made no findings as to the veracity of Plaintiff’s allegations.

        On January 26, 2018, Plaintiff entered the hospital at Edna Mahon Correctional Facility

for Women (“EMCFW”) to be seen by a doctor. (Compl. at 12). She informed the unidentified

doctor that her pacemaker battery needs to be checked every three months. (Id.). The doctor

informed her that he or she would schedule an appointment to do so, but Plaintiff “never got any

appointment” and “never got [the] battery checked.” (Id.).

       Plaintiff further alleges that throughout her time in prison and every time she has been back

for a visit, she has informed the corrections officers that she cannot go through the metal detectors

because of her pacemaker. (Id.). Yet, the officers insist that she go through the metal detectors.

(Id.). Specifically, on January 15, 2019, Sergeant Williams attempted to require Plaintiff to pass

through the metal detector. (Id. at 13). It is unclear whether Plaintiff did so. (Id.).

       On May 20, 2019, Plaintiff was seen by Doctor Maeyo at Northern State Prison, who

agreed that her pacemaker needs to be serviced, but again, no appointment was ever set up. (Id.).

On May 24, 2019, Plaintiff spoke to Northern State Prison Administrator Frances Rodriguez, who

“got permission for Medtronic to come to NSP and check [her] battery.” (Id. at 14). An

appointment was scheduled for May 30, 2019, but it was cancelled. (Id.). Plaintiff spoke to

Soyrita from Administration, who rescheduled the appointment for May 31, 2019.                 (Id.).

However, no one showed up to the re-scheduled appointment. (Id.). After speaking with her

outside cardiologist, Plaintiff was informed that “the prison is declining Medtronic to check

pacemaker.” (Id.). Instead, the prison required Plaintiff to receive treatment from the doctors at

St. Francis Medical Center, which she declined. (Id. at 16). Plaintiff states that Medtronic has

                                                 2
offered to provide all institutions with “the magnet to obtain a pacemaker box to check [her]

pacemaker,” but nothing has been done. (Id. at 17).

        Plaintiff is seeking “to be compinsated [sic] for [her] stress[,] emotional, mentally and

physically[;] the aggravation [she] and [her] family are being put through with phone calls, letters,

grievances etc and still not being able to have the equipped people check [her] battery Medtronic.”

(Id. at 5).

II.     Discussion

        A.       Legal Standard

                 1.    Standards for a Sua Sponte Dismissal

        Per the Prison Litigation Reform Act, Pub. L. No. 104-134, §§ 801-810, 110 Stat. 1321-66

to 1321-77 (April 26, 1996) (“PLRA”), district courts must review complaints in those civil actions

in which a prisoner is proceeding in forma pauperis, see 28 U.S.C. § 1915(e)(2)(B), seeks redress

against a governmental employee or entity, see 28 U.S.C. § 1915A(b), or brings a claim with

respect to prison conditions, see 42 U.S.C. § 1997e. The PLRA directs district courts to sua

sponte dismiss any claim that is frivolous, is malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune from such relief. This

action is subject to sua sponte screening for dismissal under 28 U.S.C. § 1915A because Plaintiff

is a prisoner.

        “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); Mitchell v. Beard, 492 F. App’x 230, 232

(3d Cir. 2012) (discussing 42 U.S.C. § 1997e(c)(1)); Courteau v. United States, 287 F. App’x 159,

                                                  3
162 (3d Cir. 2008) (discussing 28 U.S.C. § 1915A(b)). To survive sua sponte screening for failure

to state a claim, the complaint must allege “sufficient factual matter” to show that the claim is

facially plausible. Fowler v. UPMS Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation

omitted). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Belmont v. MB Inv. Partners, Inc., 708 F.3d 470, 483 n.17 (3d Cir. 2012) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009)). Notably, “a pleading that offers ‘labels or conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’” 556 U.S. at 678 (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Moreover, while pro se pleadings are

liberally construed, “pro se litigants still must allege sufficient facts in their complaints to support

a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted)

(emphasis added).

                2.      Section 1983 Actions

        42 U.S.C. § 1983 creates a personal right of action for certain violations of an individual’s

constitutional rights. To state a claim for relief under § 1983, a plaintiff must allege (i) the

violation of a right secured by the Constitution or laws of the United States; and (ii) that the alleged

deprivation was committed or caused by a person acting under color of state law. See West v.

Atkins, 487 U.S. 42, 48 (1988); Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).

        B.      Analysis

                1.     Rutgers University Healthcare

        Though she does not explicitly state as much, it appears Plaintiff has named Rutgers

University Healthcare as a defendant because it is the entity contracted to provide medical services

to prisoners and its employees allegedly denied Plaintiff proper medical care. Assuming for

                                                   4
purposes of the instant review that Rutgers University Healthcare is a state actor, the Complaint

fails to allege a proper § 1983 claim.

       In order to state a claim under § 1983 against a state entity for the actions or inactions of

its employees, plaintiff must allege that there was a relevant policy or custom, and that the policy

caused the constitutional violation they allege. Natale v. Camden Cty. Corr. Facility, 318 F.3d

575, 583–84 (3d Cir. 2003). That is, Rutgers University Healthcare “cannot be held responsible

for the acts of its employees under a theory of respondeat superior or vicarious liability.” See id.

Here, the Complaint is entirely devoid of any allegations about a policy or custom maintained by

Rutgers University Healthcare which caused Plaintiff’s alleged constitutional harm.

Accordingly, any claim against Rutgers University Healthcare is dismissed without prejudice.

               2.      New Jersey Department of Corrections

       Plaintiff also names the New Jersey Department of Corrections as a defendant. However,

the New Jersey Department of Corrections is not a person amendable to suit under § 1983. See

Foye v. Wexford Health Sources Inc., 675 F. App’x 210, 215 (3d Cir. 2017); Will v. Michigan

Dep’t of State Police, 491 U.S. 58, 71 (1989). Accordingly, all claims against the New Jersey

Department of Corrections are dismissed with prejudice.

               3.      Remaining Defendants

       Plaintiff only names Rutgers University Healthcare and the New Jersey Department of

Corrections as defendants. However, broadly construing her pro se Complaint, the Court finds

that it also contains allegations of an Eighth Amendment denial of medical care claim against a

John/Jane Doe Doctor; Dr. Maeyo; Sarah Davis; Frances Rodriguez; and Soyrita from

Administration.

       The Eighth Amendment prohibits the states from inflicting “cruel and unusual

                                                 5
punishments” on those convicted of crimes. Rhodes v. Chapman, 452 U.S. 337, 344–46 (1981).

This proscription against cruel and unusual punishment requires prison officials to provide inmates

with adequate medical care. Estelle v. Gamble, 429 U.S. 97, 103–04 (1976). In order to set forth

a cognizable claim for a violation of his right to adequate medical care, an inmate must allege: (i)

a serious medical need; and (ii) behavior on the part of prison officials that constitutes deliberate

indifference to that need. Id. at 106.

       To satisfy the first prong of the Estelle inquiry, the inmate must demonstrate that his

medical needs are serious. Serious medical needs include those that have been diagnosed by a

physician as requiring treatment or are so obvious a lay person would recognize the necessity for

a doctor's attention, and those conditions which, if untreated, would result in lifelong handicap or

permanent loss. Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987).

       The second element of the Estelle test requires an inmate to show prison officials acted

with deliberate indifference to her serious medical need. “Deliberate indifference” is more than

mere malpractice or negligence; it is a state of mind equivalent to reckless disregard of a known

risk of harm. Farmer v. Brennan, 511 U.S. 825, 837–38 (1994). Furthermore, a prisoner’s

subjective dissatisfaction with his medical care or disagreement with the professional judgment of

trained medical staff, in and of itself, is insufficient to establish deliberate indifference. Williams

v. Ann Klein Forensic Ctr., No. 18-9606, 2020 WL 614657, at *8 (D.N.J. Feb. 10, 2020); White v.

Napoleon, 897 F.2d 103, 110 (3d Cir. 1990). “Courts will disavow any attempt to second-guess

the propriety or adequacy of a particular course of treatment . . . [which] remains a question of

sound professional judgment. Implicit in this deference to prison medical authorities is the

assumption that such informed judgment has, in fact, been made.” Inmates of Allegheny Cty. Jail

v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979) (internal quotations and citations omitted). Even if a

                                                  6
doctor’s judgment concerning the proper course of a prisoner’s treatment ultimately is shown to

be mistaken, at most what would be proved is medical malpractice and not an Eighth Amendment

violation. Estelle, 429 U.S. at 105–06; White, 897 F.2d at 110.

               Where prison authorities deny reasonable requests for medical
               treatment, however, and such denial exposes the inmate ‘to undue
               suffering or the threat of tangible residual injury,’ deliberate
               indifference is manifest. Similarly, where ‘knowledge of the need
               for medical care [is accompanied by the] ... intentional refusal to
               provide that care,’ the deliberate indifference standard has been met
               . . . . Finally, deliberate indifference is demonstrated ‘[w]hen . . .
               prison authorities prevent an inmate from receiving recommended
               treatment for serious medical needs or deny access to a physician
               capable of evaluating the need for such treatment.

Monmouth Cty. Corr. Inst. Inmates, 834 F.2d at 346 (citations omitted). “[I]f necessary medical

treatment [i]s . . . delayed for non-medical reasons, a case of deliberate indifference has been made

out.” Id.

       With regards to Defendant John/Jane Doe, a doctor at EMCFW, Plaintiff had an

appointment with him/her on January 26, 2018, where Plaintiff informed him/her that Plaintiff’s

pacemaker needed to be checked every three months. (Compl. at 12). The doctor informed

Plaintiff that he/she would set up an appointment to check the pacemaker, but the appointment

never occurred. (Id.). As acknowledged by Plaintiff, the allegations against this defendant

appear to only amount to negligence, at best. There are no indications that John/Jane Doe Doctor

acted with “a state of mind equivalent to reckless disregard of a known risk of harm.” Farmer,

511 U.S. at 837–38. As such, the claim against Doctor John/Jane Doe will be dismissed without

prejudice.

       With respect to Officer Williams, the Complaint alleges that Officer Williams told Plaintiff

that she did not care about Plaintiff’s pacemaker and that Plaintiff would still be required to go

through the metal detector when Plaintiff came back to the prison for appointments. (Compl. at
                                               7
13). However, there is no allegation that Plaintiff actually went through the metal detector or that

her peacemaker was actually otherwise jeopardized. Rather, Plaintiff only states that she “[came]

back to program on 1-16-19 [and she] call[ed] osbudsman [sic] and report[ed] it.” (Id.). In short,

there are insufficient facts alleged about the interaction with Officer Williams, and the Court is

unable to conclude whether Officer Williams was deliberately indifferent to Plaintiff’s medical

need by stating that Plaintiff would have to go through the metal detector. See Monmouth Cty.

Corr. Inst. Inmates, 834 F.2d at 346.       Accordingly, the claim against Officer Williams is

dismissed without prejudice.

       With regards to Dr. Maeyo, Plaintiff states that on May 20, 2019, she went to see him at

Northern State Prison. (Compl. at 13). Dr. Maeyo agreed that the pacemaker needed to be

“integrated,” and he scheduled an appointment to do so, but nothing was done. (Id.). Plaintiff

further states that Dr. Maeyo noted it should be “on site if permissible.” (Id.). None of these

allegations suggest deliberate indifference. As with Dr. John/Jane Doe, at best these allegations

suggest negligence for failing to follow up with the appointment. In fact, by Plaintiff’s own

admission Dr. Maeyo attempted to schedule an appointment for the “integration” and even wanted

it to be done “on site,” but for unstated reasons, the appointment did not occur. These allegations

do not suggest “a state of mind equivalent to reckless disregard of a known risk of harm.” Farmer,

511 U.S. at 837–38. The claim against Dr. Maeyo will therefore be dismissed without prejudice.

       With regards to Sarah Davis, the Administrator at EMCFW, she sent an email which stated

that Plaintiff is required to go through Northern State Prison for her pacemaker treatment.

(Compl. 14). In response to that email, Plaintiff spoke to Frances Rodriguez, a Northern State

Prison Administrator, who “got permission for Medtronic to come to NSP and check [her] battery,”

but the subsequent appointment set for May 30, 2019 was cancelled. (Id.). Plaintiff spoke to

                                                 8
Soyrita in Northern State Prison Administration, who rescheduled the appointment for May 31,

2019, but “no one showed up.” (Id.). After that incident, Plaintiff called her outside cardiologist

who informed her that the “prison” is refusing to allow Medtronic to check her pacemaker. (Id.).

        While it is not the picture of clarity, the Court assumes the allegations that the “prison” is

refusing to allow Medtronic to check her pacemaker refer to Northern State Prison Administration

Defendants Frances Rodriguez and Soyrita. 2 At this early juncture, where Plaintiff has alleged

that her outside cardiologist recommended servicing by Medtronic, and Medtronic is willing to

come to the prison, but the prison is refusing to allow them to do so, the Court will permit her

claim for denial of medical treatment to proceed against Defendants Frances Rodriguez and Soyrita

from Administration. See Monmouth Cty. Corr. Inst. Inmates, 834 F.2d at 346 (“[D]eliberate

indifference is demonstrated when prison authorities prevent an inmate from receiving

recommended treatment for serious medical needs.”) (citations omitted).

        Finally, as to the “Amended Complaint,” it generally refers to an injury from a chemical

burn on July 15, 2019, which “got medically neglected” and led to an infection. (See generally

D.E. No. 7). However, Plaintiff does not provide sufficient further factual allegations in either

the original Complaint or the Amendment to support deliberate indifference claims. (See id. at

5–7). As such, the Court summarily dismisses the claims asserted in the Amended Complaint

without prejudice.

III.    Conclusion

        For the foregoing reasons, the denial of medical care claim against Defendants Rodriguez



2
         Any intended claim against Sarah Davis is dismissed without prejudice. It does not appear that she was
personally involved in denying medical care to Plaintiff. See Rode v. Dellacriprete, 845 F.2d 1195, 1207 (3d Cir.
1988) (claim for deprivation of constitutionally protected right must be based on personal involvement of defendant
in alleged misconduct). Rather, she merely informed Plaintiff that Northern State Prison would coordinate her care.
                                                        9
and Soyrita will be permitted to proceed. The claims against the New Jersey Department of

Corrections will be dismissed with prejudice, and all other claims will be dismissed without

prejudice pursuant to 28 U.S.C. § 1915A for failure to state a claim upon which relief may be

granted.   Should Plaintiff seek to amend any of the dismissed claims, she must do so in

compliance with all local and federal rules. An appropriate Order follows.

                                                                  s/Esther Salas
                                                                  Esther Salas, U.S.D.J.




                                              10
